Mr. Justice Yerger
delivered the opinion of the comb.
These two cases are similar in all respects to the case of Presley v. Rogers, with the exception, that these are actions of replevin brought by the trustee, and that was a suit under the statute to try the right of property.
At first we were inclined to think, inasmuch as the plaintiff in the action of replevin must have the right of immediate possession, that we should be corhpelled to affirm the judgment in these cases, and leave the trustee to pursue his rights in a court of equity. On further - reflection we think, that although a court of equity would maintain Mrs. Edwards in the possession and use of the property against the claim of the trustee; yet a court of law, looking only at the legal title, could not notice this right, and, therefore, could not enforce it. The same judgment must, therefore, be entered in these two cases as in Presley v. Rogers.
Judgment reversed, and cause remanded.